Per Curiam.
This cause having been duly considered .by the court, and Mr. Chief Justice Whitfield, Mr. Justice Hocker and Mr. Justice Parkhill being of opinion that *116the judgment should be reversed, while Mr. Justice Taylor, Mr. Justice Shackleford and Mr. Justice Cockrell are of opinion that the judgment should be affirmed, and there being no prospect of a change of judicial opinion, the judgment should be affirmed on the authority of State ex rel. Hampton v. McClung, 47 Fla., 224, 37 South. Rep., 51, and it is so ordered.